DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was electronically retrieved by USPTO from a participating IP Office on 01/19/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Li et al. U.S. Pub. No. 2013/0257674.

Regarding claim 1, Li in figure 5A discloses a multi-band antenna, comprising: a grounding conductor (ground 11) with a grounding function; a first radiator comprising a first radiating portion, a second radiating portion, and a feeding portion configured to connect to a signal source (124, see figure 5A reproduced below); and a second radiator (antenna unit 52) comprising a third radiating portion (first extending conductor portion 523), a fourth radiating portion (conductor portion 521), and a first grounding portion (short-circuit portion 527), wherein a length of the third radiating portion (523) or a length of the fourth radiating portion (521) is longer than lengths of the first radiating portion and the second radiating portion combined (see figure below), and the third radiating portion (523) or the fourth radiating portion (521) is radiationally coupled with the first radiating portion and the second radiating portion combined. (See image below)

[AltContent: arrow][AltContent: textbox (1st radiating portion)][AltContent: arrow][AltContent: textbox (2nd radiating portion)][AltContent: arrow][AltContent: textbox (Feeding portion)]
    PNG
    media_image1.png
    420
    583
    media_image1.png
    Greyscale

Regarding claim 3, Li in figure 5A (above) discloses a multi-band antenna wherein the first radiator and the second radiator are substantially T-shaped.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Li et al. U.S. Pub. No. 2013/0257674, as applied to claim 1 above.

Regarding claim 2, Li in figure 5A discloses a multi-band antenna wherein the third radiating portion or the fourth radiating portion (521/523) is spaced from the first radiating portion and the second radiating portion by a distance
Li does not explicitly disclose a spacing equal to or less than 2mm. 
However, Li in para. 0039 discloses that gap 5211 is smaller than a 2% wavelength of a lowest operating frequency band. Wavelengths are adjustable based operational frequency an antenna designer chooses. Therefore, one of ordinary skill in the art would have selected the radiating elements spacing to be equal to or less than 2mm using Li’s teachings since the operating frequency of Li’s antenna is scalable, therefore, the spacing is scalable. (See Li Para. 39)

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 1 above, and further in view of Tsou et al.  U.S. Pub. No. 2012/0274538.

Regarding claim 4, Li does not disclose a multi-band antenna further comprising a third radiator, and the third radiator comprises a second grounding portion and a fifth radiating portion, wherein a length of the fifth radiating portion is shorter than the length of the first radiating portion or the length the second radiating portion, and the first radiating portion or the second radiating portion is radiationally coupled with the fifth radiating portion.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the third radiator of Tsou in the antenna according to Li to form the claimed invention in order for the main antenna to resonate in combination with the functioning parasitic portion and operate in different frequency band and SAR (Specific Absorption Rate) (see Tsou’s Abstract)

Regarding claim 5, Li in view of Tsou (figure 1) teaches a multi-band antenna wherein the first radiating portion (13) or the second radiating portion (15) is spaced from the fifth radiating portion (15) by a distance.
 Tsou does not teach: “a distance of equal to or less than 5 mm”.
However, Li in para. 0039 and figure 5A teaches spacing between main antennas and parasitic antennas can have a variable distance corresponding to the antenna electrical wavelength even smaller than a 2% wavelength of a lowest operating frequency band. Wavelengths are adjustable based operational frequency an antenna designer chooses. 


Regarding claim 6, Li in view of Tsou (Fig. 1) teaches a multi-ban antenna wherein the third radiator is substantially L-shaped. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the third radiator of Tsou in the antenna according to Li to form the claimed invention in order for the main antenna to resonate in combination with the functioning parasitic portion and operate in a different frequency band and/or SAR (Specific Absorption Rate) (see Tsou’s Abstract)

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 1 above, and further in view of Yeh U.S. Pub. No. 2005/0156795.

Regarding claims 7-10, Li is silent on disclosing: “further comprising an inductor, and the inductor is disposed on the third radiating portion or the fourth radiating portion; and wherein the inductor is a distributed inductor;

wherein the conducting wire is formed into a rectangular shape, a circle shape, an oval shape, or a triangle shape.”
However, in the same field of endeavor, Yeh in figures 2-3 teaches a multi-band antenna comprising an inductor (meandered conductive wire 33), and the inductor (33) is disposed on the radiating portion (dual-frequency antenna 3); and wherein the inductor is a distributed inductor;
wherein the distributed inductor (33) is formed by a conducting wire having a wire diameter (see para. 17); and 
wherein the conducting wire is formed into a rectangular shape, a circle shape, an oval shape, or a triangle shape (see Figure 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the wire antenna as taught by Yeh, in the Li antenna to form the claimed invention, because by meandering the antenna element the electrical length of the radiating portion can be maintained while achieving a compact design. 
Li and Yeh do not explicitly disclose: a wire diameter that is equal to or less than 0.5 mm. However, one of skill in the art would have adjusted the wire diameter in order to further reduce the size of the inductor using regular off-the-shelf wire readily available and still maintain the desired resonant frequency of the antenna element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845